Felton, J.
1. It is not a violation of the bad-check law of South Carolina, as pleaded in this case, or of the bad-cheek law of this State, for a person to draw a draft on another person and utter and deliver it to a third person, where no money or credit is thereby obtained, or sought to be obtained, from one other than the drawee, and no injury wa's done.
2. The present suit, as against a general demurrer, is construed as 'an action for libel and slander solely in the charging of the commission of a crime.
3. Where an agent of a corporation in Georgia authorizes an employee of the corporation to draw drafts on it through a South Carolina bank, and lie does so without obtaining cash or credit thereby, and where on presentation of the drafts for payment at a Georgia bank the agent of the corporation notifies the bank not to pay the drafts, stating that the employee who drew them did not halve “any business to sigh his name to our checks,” and directing their return the agent of the corporation was not guilty of slander in imputing to said employee the commission of a crime, or of libel in causing said statements to be written on the drafts; and there was no error in sustaining the general *838demurrer to each of the three counts of the petition, the words used not being libelous per se, and no special damages being alleged.
Decided May 26, 1937.
Clement E. Dunbar, J. Gerald Mulherin, for plaintiff.
Curry & Curry, for defendant.

Judgment affirmed.


Stephens, P. J., and Sutton, J., oonour.